Name: Commission Regulation (EC) No 714/98 of 31 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities1. 4. 98 L 100/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 714/98 of 31 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 1. 4. 98L 100/2 ANNEX to the Commission Regulation of 31 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 99,7 204 79,3 212 108,6 624 121,5 999 102,3 0709 10 00 220 174,9 999 174,9 0709 90 70 052 107,3 204 137,7 999 122,5 0805 10 10, 0805 10 30, 0805 10 50 052 74,6 204 34,7 212 42,6 400 46,3 600 42,8 624 50,0 999 48,5 0805 30 10 600 63,1 999 63,1 0808 10 20, 0808 10 50, 0808 10 90 052 56,3 060 39,0 388 91,8 400 99,4 404 99,2 508 91,5 512 74,1 524 86,8 528 69,3 720 144,0 999 85,1 0808 20 50 388 71,1 400 75,8 512 67,8 528 72,4 999 71,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.